Exhibit 99.1 2010 Conference for Investors and Bankers November 18, 2010lNew York, NY Strategic Overview Dennis Glass President and CEO, Lincoln Financial Group 2 Overview •Lincoln is focused on targeted businesses with growing demand driven by powerful demographic trends and consumer objectives •Lincoln’s distinctive advantages of scale, strong market position, product design and comprehensive distribution enable us to protect or increase market share profitably •We are leveraging franchise strength, business unit initiatives, and proven risk management capabilities to sustain or improve ROE in each business over the cycle •Our current capital strength and annual free cash flow support active capital management and disciplined redeployment in select businesses Lincoln’s current valuation and opportunities give shareholders multiple ways to win 3 The Lincoln Financial Execution Model •Target businesses where customer solutions require a high level of expertise and understanding of risk, allowing us to price for value added •Scale and strong market share give us –Competitive cost position –Market leverage –Capacity to invest in distribution and risk management •Comprehensive delivery capability strategically designed to deliver complex solutions –Multi-channel –Retail, wholesale and worksite –Advice driven •Consistent market presence through cycles drives long term profitability and ROE - and is highly valued by distributors and customers Our Execution Model 4 Household estimates based on census projections Ages 35 - 44 Ages 45 - 64 Ages 65+ 22.4M households 44.3M households 22.4M households 55+% Demographic Trends and Consumer Objective of More Guaranteed Outcomes Benefit Lincoln 5 Market Positioning Ranking1 YTD Revenue Growth2 Life Insurance: income protection, estate tax planning #1 6% Annuities: guaranteed income, accumulation #6 16% 1 Rankings based on LIMRA YTD sales as of June 30, 2010. Annuity includes individual annuities sold in the DC market. Core Life includes UL, VUL and term 2 Year-to-Date Total Operating Revenue percent increase 9/30/2010 over 9/30/2009 Driving Profitable Growth: Life Insurance & Annuities Action Steps •Design differentiated and flexible products, e.g. LTC riders •Adjust pricing to reflect low interest rates and higher hedge costs –Low interest rates and high hedging costs can be priced for and still provide valuable customer solutions •Expand Life in wirehouses, extend hybrid model in IP channel, add life-oriented retail advisors and strengthen existing extensive relationships 6 Market Positioning Ranking1 YTD Revenue Growth2 DC 403(b) / 401(k): small to middle size employers #6, #10 7% Group Benefits: small to middle size employers Top 5 est. 7% 1 403(b) source: LIMRA Not For Profit Report Q2 2010, total 403(b) assets (rankings include TIAA-CREF) 401(k) source: LIMRA 401(k) Scorecard 2009, Insurance-based 401(k) ranking (small employers only) 2 Year-to-Date Total Operating Revenue percent increase 9/30/2010 over 9/30/2009 Driving Profitable Growth: Defined Contribution & Group Protection Action Steps •Product –Expand group voluntary offerings –Upgrade middle-market 401(k) product •Increasing investment to drive higher organic growth –Distribution - Group voluntary channel; DC wire, independent planner and consultant channels –Technology - web and service infrastructure •Selectively looking for acquisitions to accelerate organic growth initiatives 7 Lincoln Financial Distributors (LFD) Lincoln Financial Network (LFN) Among the largest wholesaling firms in the U.S. Third largest independent broker dealer1 545 wholesalers 7,973 active advisors 1 Investment News, December2009 Driving Profitable Growth: Distribution Action Steps •Leverage integrated distribution and product design capabilities to maximize value proposition for clients, partners and company •Improve productivity/distribution economics •Continue to add Life-oriented retail advisors to LFN •Increase shelf space within existing firms and test new channels of distribution 8 Capital Strength and Free Cash Flow Provide Flexibility Capital Priorities •Careful approach to excess capital due to slow but positive evolution in rating agency outlook •Modest de-leveraging: minimize debt costs •Effective capital management –Raise quarterly common stock dividend to $0.05/quarter –Resume share repurchase (up to $125 million over 15 months) –Redeem $150 million in Trust Preferred securities •Select acquisitions 9 Multiple Ways for Shareholders to Win •Growth in EPS, book value and ROEs driven by –Solid top line growth –Pricing actions –Payoff from strategic investments •Reduced earnings volatility profile –Current interest rate and equity market conditions appropriately reflected on balance sheet •Writing business through all cycles is accretive to long-term value creation •Capital deployment flexibility •Improving economic conditions provide a tailwind and catalyst •Potential multiple expansion as we execute 2010 Conference for Investors and Bankers November 18, 2010lNew York, NY Life Insurance & Individual Annuities Mark Konen President, Insurance Solutions and Retirement Solutions 2 Key Themes •Compelling market opportunities •Business model drives market leadership •Proven risk management capabilities •Ability to drive bottom line results 3 Significant Life Insurance Opportunities •Very Affluent (> $2.5 million invested assets) –Almost 40% have no individual life insurance –Primary need: estate planning è SGUL •Affluent households 55 and older –Primary needs: retirement income, health care, LTC è MoneyGuard •Mass market –Employer is a key source of benefits –Primary need: income replacement è Term, Worksite UL Key Actions •Appropriate SGUL changes to increase returns while meeting consumer needs –Redesign to eliminate need for capital solutions, Survivorship repricing –Competing on total value proposition, not just pricing •MoneyGuard product and process enhancements •Worksite UL under construction 4 Compelling Annuity Opportunities •Annuity industry only 9% of $16 trillion U.S. retirement assets1 –Superior planning solutions versus mutual funds è guaranteed lifetime income options, tax smart solutions, downside protection with upside potential •Boomer demographics expanding retirement market –Comprehensive product suite responsive to consumer need è variable, fixed, and indexed annuities with increasingly relevant features and benefits •Financial crisis increased consumer interest in protection –Ability to offer comprehensive security è income guarantees, inflation riders, LTC funding solutions Key Actions •Repricing and redesign of GMWB and i4Life •LTC Annuity - fixed and variable •Innovative and expanded investment choices 1 Source: Investment Company Institute. As of December 31, 2009 5 Core Life Market Share and Rankings1 1 Rankings based on LIMRA YTD sales as of June 30, 2010. Annuity includes individual annuities sold in the DC market. Core Life includes UL, VUL and term Ranked #2 Ranked #1 Ranked #2 Ranked #2 Ranked #2 Total Annuity Market Share and Rankings1 Ranked #7 Ranked #6 Ranked #6 Ranked #5 Ranked #6 Consistently Strong Market Presence •Leading market positions pre- and post-market crisis •Reacted appropriately to changing conditions and maintained market presence –Balance competitive position with risk and capital management •Lincoln objective - be a consistent and stable participant –Avoid need to make dramatic moves –Leverage power of distribution platform 6 Comparative MarketPositioning1 1 Based on LIMRA YTD sales as of 06/30/2010 Variable Annuity Indexed Annuity Fixed Annuity #5 #7 #9 Not in Top 20 Top 10 player Top 11-20 player UL Life - LTC Combo Term VUL #1 #1 #11 #6 Competitors LNC Product Competitors LNC Product Unparalleled Product Breadth 7 i4Life MoneyGuard Secondary Guarantee UL SmartIncome Inflation Annuity SGUL w/out need for Capital Solutions LTC Annuity VULONE Redefined MoneyGuard American Legacy New Directions Game Changing, Needs-Based Innovation •Proven track record of innovation •Willing to give new ideas time to grow •Fuels our ability to seize future opportunities 8 Risk Management Expertise - Focus on Fundamentals •Disciplined approach to product design and pricing •Detailed monitoring of new business profitability •Proactive management of interest rate and equity risk •Deep understanding of mortality and policyholder behavior 9 1 Excludes alternative investment income; 2010 YTD through 9/30 2010 YTD Life Spreads1 Key Actions •Pre-invested SGUL cash flows through mid-2011 above portfolio yield •Implementing credited rate reductions in early 2011 - net 7 bps impact •Rolled out Duration Guarantee 3Q 2010 - designed for lower rate environment •Repricing Survivorship 1Q 2011 •Life spread compression is manageable •Projected portfolio yield drop of 20-25 bps, then recovery •17 bps spread to guarantee •Annuity: 90+ bps spread to guarantee Interest Rate Risk Management •Interest Rate Management embedded in upfront product design –SGUL product design has low liquidity –Allows for very long investment strategy - primarily 30 year bonds •Life spreads have held up well; annuity spreads a non-issue 11 2010 YTD* 1 Based on business written post 1998. 2010 YTD through June 30, 2010 Mortality - Actual vs. Pricing1 100% 87% 94% 95% Mortality and Policyholder Behavior •Expertise in mortality risk –Industry leading underwriting –Mortality experience better than pricing •Thoughtful approach to policyholder behavior assumptions –Conservative SGUL lapse assumptions (0 - 2% since 2004) •Lapses running at 4% in 2009-10 –VA dynamic lapse formula performed well during crisis –Differentiated and multiple solutions have driven expected withdrawal behavior •i4Life is primary solution for immediate income buyers •GMWB utilization has been less than assumed 12 1 2010 YTD through September 30, 2010; excluding goodwill and notable items. See appendix in Financial Overview for reconciliation of return on average equity. Life Annuity (VA and Fixed) Adjusted YTD ROE1 10% 17% Solid In-force ROE •Solid ROE despite historically low risk free rates •Life ROE dampened (~200 bps) due to: –Unfinanced excess reserves –Merger “P-GAAP” –Low ROE on ISWL block from early 1990s •Annuity ROE have averaged 15%+ over last 5 years 13 2010 YTD1 Target Range
